Case 3:20-cv-00415-TAD-KLH Document 12 Filed 07/13/20 Page 1 of 1 PageID #: 98



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

JOHNNY N. LOYD                                          CIVIL ACTION NO. 20-0415

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

JACKSON PARISH CORRECTIONAL                             MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 11] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Johnny N. Loyd’s

claims are DISMISSED as frivolous and for failing to state claims on which relief may be

granted.

       MONROE, LOUISIANA, this 13th day of July, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
